DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 and 06/09/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todoroki (US 2017/0217257 A1).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claim 1, Todoroki teaches a pneumatic tire 2. The tire is configured to have (cross-sectional view depicts one half of the tire) a pair of bead portions 10, including bead cores 10a, and a chafer rubber 8 arranged axially inside the bead core and extending outward in a tire radial direction from a bead toe along a tire inner cavity surface, and the chafer rubber is formed of a rubber composition not including fiber material for reinforcement, see Fig. 1, [0036].
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Claims 1, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2020/0247193 A1 – English translation for JP 6529701 B1), in view of Todoroki (US 2017/0217257 A1). 
Regarding claim 1, Nakajima teaches a pneumatic tire 1. The tire is configured to have (cross-sectional view depicts one half of the tire) a pair of bead portions 2, including bead cores 21, and a chafer rubber 25 arranged axially inside the bead core and extending outward in a tire radial direction from a bead toe along a tire inner cavity surface.
[AltContent: arrow][AltContent: textbox (Bead toe portion)][AltContent: textbox (Tire inner cavity)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Nakajima does not explicitly disclose the chafer rubber is formed of a rubber composition not including fiber material for reinforcement. However, it is very well known in the art to provide chafers that do not contain fiber materials. Todoroki discloses the use of chafers rubbers 17 – (Kajita does not explicitly disclose the chafer rubbers include fiber materials. Thus, under the broadest reasonable interpretation afforded the examiner, “chafer rubber” is interpreted as a chafer consisting of rubber only). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the chafer of Nakajima as claimed and taught by Todoroki to provide a chafer rubber that protects the bead portions, see Todoroki [0036].
Regarding claims 9-14, modified Nakajima discloses the arc shaped contour; and the claimed first, second and third chafer rubber portions; and while the limitation of the tire being a light truck tire is considered intended use, modified Nakajima’s tire is not restricted to a particular type and thus is suitable for use as a light truck tire; and the figure above substantially discloses the claimed carcass 32, clinch 24 and bead core 21 in the claimed orientations, see the figure above.
Claims 2-4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2020/0247193 A1 – English translation for JP 6529701 B1), in view of Todoroki (US 2017/0217257 A1) as applied to claim 1 above, and further in view of Kajita (US 2019/0168548 A1).
Regarding claims 2-4, 16, modified Nakajima does not explicitly disclose the claimed bead portion width with respect to (wrt) a center line of the core. However, it is conventional in the art to form bead portions wrt the bead toe and bead heel having a desirable width to maintain secure contact with the rim. Kajita discloses maximum width (Y) is preferably in the range of from 4 to 10 mm; a length (Z) is in a range of 10% - 25% of (Y); and a length (X) is in a range of 0.8 – 1.5 time (Y), see [0029]. Thus, it is readily seen that a summation for a reasonable Y value of 6.0 mm, Z (0.2) ≈ 1.2 mm and   X(1.5) ≈ 9 mm gives a bead portion width of 16.2 mm – (construed as a bead portion width defined wrt a tire axial direction from an axially and radially innermost portion of the bead portion (bead toe) to an axially outermost side surface of the bead portion (bead heel), i.e. Wb is 18.0 mm or less and 15 mm or more). And as depicted below a ratio of Wa/Wb such that:

[AltContent: textbox (Bead centerline)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Wa)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Wb)]


Wa being representative of a bead width defined wrt a tire axial direction virtual center line passing through a cross-sectional center of the bead core, at a point where the virtual center line contacts the axially innermost portion of the bead portion (bead toe side) to a point where the virtual center line contacts the axially outermost portion of the bead portion (bead heel side); illustrates Wa is at least 95% of Wb, i.e. Wa/Wb ≈ 0.95 which meets the claimed range of 0.8-1.3. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bead portion of modified Nakajima in the claimed manner as taught by Kajita to provide improving engagement property between the bead portions and the rim and the steering stability in a good balance, see Kajita [0004].
As to Wa/Wb is greater than 1.0, modified Nakajima discloses such a configuration.

    PNG
    media_image3.png
    369
    576
    media_image3.png
    Greyscale


Moreover, one of ordinary skill would chose such a configuration as modified Nakajima discloses this offers bead portion protection, see Todoroki [0036].
Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2020/0247193 A1 – English translation for JP 6529701 B1), in view of Todoroki (US 2017/0217257 A1) as applied to claim 1 above, and further in view of Osawa et al. (US 2017/0106704 A1).
Regarding claims 5, 17, modified Nakajima does not explicitly disclose the claimed thickness between the bead portion and rim with respect to (wrt) the bead core and radially outermost portion of the rim. However, it is conventional in the art to form bead portions to include the carcass plies and other bead reinforcing materials to have a thickness sufficient to protect the carcass plies and bead core from damage caused by contact with the rim as well as seal the tire to the rim. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Osawa discloses a thickness L, in the radial direction, from the bottom surface of a corresponding one of the chafers to a bottom surface of a corresponding one of the cores, is greater than or equal to 4.0 mm and not greater than 8.0 mm, see [0066] – (construed as a shortest distance between a center position in the tire axial direction of the bead core inner surface and the bead bottom surface is 3.5 mm or more, 5.5 mm or less). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bead portion of modified Nakajima in the claimed manner as taught by Osawa to provide a stable fastening force while maintaining fit to the rim, see Kajita [0066].
Claims 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2020/0247193 A1 – English translation for JP 6529701 B1), in view of Todoroki (US 2017/0217257 A1) as applied to claim 1 above, and further in view of Koishikawa (JP 2009-262865A).
Regarding claims 6, 18, modified Nakajima does not explicitly disclose the claimed thickness between the bead portion and rim with respect to (wrt) the bead core and radially outermost portion of the rim. However, it is conventional in the art to form bead portions to include the bead toe to have a thickness sufficient to protect the carcass plies and bead core from damage caused by contact with the rim as well as seal the tire to the rim.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Koishikawa discloses a pneumatic tire in which the rim assembly performance and the rim detachment resistance are improved in a well-balanced manner without lowering the motion performance of the tire, see page 11 paragraph 1. The tire is configured such that the amount of rubber in the region P of the bead toe affects the rim detachability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bead portion of modified Nakajima in the claimed manner as reasonably suggested by Koishikawa, it being recognized that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. Moreover, one would have been motivated to scale the size of the size of the bead toe in the claimed manner to ensure proper rim detachment resistance, see Koishikawa page 11 paragraph 5. 
Claims 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2020/0247193 A1 – English translation for JP 6529701 B1), in view of Todoroki (US 2017/0217257 A1) as applied to claim 1 above, and further in view of Ajiro et al. (JP 6190945).
Regarding claims 7, 19, modified Nakajima does not explicitly disclose the claimed elongation at break measurements. However, it is conventional in the art to express bead reinforcement portions to have a desired elasticity sufficient to protect the carcass plies and bead core from damage caused by contact with the rim as well as seal the tire to the rim. Ajiro discloses a pneumatic tire suitable for preventing bead toe damage of the bead portion, see page 6 paragraph 1. The tire is configured to have a chafer rubber 8 with an elongation range of 250% - 450% - (meets the claimed 260% or less and 220% or more), where such a range provides a benefit of fitment to the tire rim, see page 7 paragraph 1. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bead portion of modified Nakajima in the claimed manner as taught by Ajiro to provide the tire with the aforementioned advantages.
Claims 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2020/0247193 A1 – English translation for JP 6529701 B1), in view of Todoroki (US 2017/0217257 A1) as applied to claim 1 above, and further in view of Yukawa (US 2014/0034205 A1).
Regarding claims 8, 20, modified Nakajima does not explicitly disclose the claimed elongation at break measurements. However, it is conventional in the art to express bead reinforcement portions to have a desired rigidity sufficient to protect the carcass plies and bead core from damage caused by contact with the rim as well as seal the tire to the rim. Yukawa discloses the use of a rubber chafer element 12 having a complex modulus of 1 - 8 MPa is suitable for maintaining a higher contacting pressure with a rim while preventing the bottom of the chafer from damage, see [0037] - (meets the claimed 12 MPa or less and 8 MPa or more). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bead portion of modified Nakajima in the claimed manner as taught by Yukawa to provide the tire with the aforementioned advantages.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2020/0247193 A1 – English translation for JP 6529701 B1), in view of Todoroki (US 2017/0217257 A1) as applied to claim 10 above, and further in view of Ball (US 6,457,501 B1).
Regarding claim 15, modified Nakajima does not explicitly disclose the claimed thickness between the center bead portion and rim flange. However, it is conventional in the art to form bead portions to include the carcass plies and other bead reinforcing materials to have a thickness sufficient to protect the carcass plies and bead core from damage caused by contact with the rim as well as seal the tire to the rim. Ball discloses a rim flange height of 12 mm and a centroid 24 of the bead core 22 being within 3 mm or less, see abstract. This being advantageous for ensuring the mass center of the bead core is securely constrained laterally by the flanges, see Col 6 lines 43-51. Therefore, it readily seen that for a rim flange height of 12 mm and the centroid of the bead core being within 1 mm of the rim flange height gives a bead core centroid to bead toe portion of 11 mm – (which meets the claimed distance in the tire radial direction between a radially outer end of the first portion and the bead toe is 10 mm or more and 40 mm or less). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bead portion of modified Nakajima in the claimed manner as taught by Ball to provide the tire with the aforementioned benefit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749